Citation Nr: 0729178	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertensive heart 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).

Procedural history

The veteran's January 2002 claim for service connection for 
renal failure, a lumbar spine condition, hypertension and 
heart disease was denied in the October 2002 rating decision.  
The veteran's Notice of Disagreement (NOD) referred only to 
the issues of service connection for the lumbar spine 
condition and renal failure.  Accordingly, the RO's August 
2003 Statement of the Case (SOC) addressed the issues of 
renal failure and lumbar spine condition only.  

In a November 2003 VA Form 9, the veteran sought to appeal 
the issues of service connection for renal failure, 
hypertension, and hypertensive heart disease.  The lumbar 
spine disability was not mentioned.  With regard to the 
issues of hypertension and hypertensive heart disease, the RO 
treated the Form 9 as a NOD, and issued a SOC in April 2004 
addressing those two issues.  The veteran did not file a VA 
form 9 as to those issues.

In June 2006, after initial review by the Board, the veteran 
was sent a letter providing him notice as to its initial 
finding of a lack of a substantive appeal filed regarding his 
claims of service connection for a lumbar spine disability, 
hypertension, and hypertensive heart disease, and that the 
Board would consider whether it had jurisdiction to decide 
those issues.  The veteran responded in June 2006 that he 
desired to present evidence regarding whether the Board had 
jurisdiction to decide the issues.

In an October 2006 decision, the Board denied the veteran's 
claim for entitlement to service connection for renal failure 
and remanded the issues of entitlement to service connection 
for a lumbar spine condition, hypertension and hypertensive 
heart condition for a requested personal hearing.  In 
February 2007, the veteran withdrew his request for a 
hearing.  The case is once more before the Board.

Issues not on appeal

As noted above, in its November 2006 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for renal failure.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2006).

In a May 2007 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for bilateral 
peripheral artery disease, high cholesterol, sinusitis, 
diabetes, and renal failure secondary to high cholesterol.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.  Those issues are not in appellate status and 
will not be discussed any further herein. 


FINDINGS OF FACT

1.  In May 2003, the veteran submitted a NOD regarding the 
lumbar spine condition, and the RO issued an August 2003 SOC 
in response.  

2.  The record does not contain any substantive appeal 
regarding the lumbar spine condition.

3.  In April 2004, a SOC was issued by the RO which addressed 
the issues of entitlement to service connection for 
hypertension and heart disease.  

4.  No substantive appeal has been received regarding the 
issues of entitlement to service connection for hypertension 
and heart disease.  

5.  The veteran was informed of his right to appeal in 
letters attached to the August 2003 SOC and the April 2004 
SOC.  

6.  In June 2006, the veteran received notice and an 
opportunity to present argument before the Board regarding 
the lack of a substantive appeal regarding the issues of 
entitlement to service connection for hypertension and heart 
disease.


CONCLUSION OF LAW

Based upon the lack of filing of a substantive appeal, the 
appeals as to the issues of entitlement to service connection 
for a lumbar spine condition, hypertension and hypertensive 
heart disease are dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
condition, hypertension and a hypertensive heart condition.  
Essentially, he contends that his claimed conditions arose 
during service.  For reasons expressed below, however, the 
Board will not address these claims on their merits.  Rather, 
the Board is dismissing the claims due to lack of 
jurisdiction because the veteran never perfected an appeal.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its October 2006 decision the Board 
remanded the claim for further procedural development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to arrange a videoconference 
hearing to enable the veteran to present argument regarding 
the timeliness of his appeals.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (d) 
(2006).  Notice was provided to the veteran.  In a February 
2007 statement, the veteran withdrew his request to have a 
hearing.  

Thus, the Board finds that the requirements of the remand 
order have been fully met and Stegall has been satisfied.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, the 
Board finds that resolution of the issues on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issues of entitlement to service connection for 
hypertension and heart disease here on appeal. Application of 
pertinent provisions of the law and regulations will 
determine the outcome.

As explained below, the appeal is being dismissed due to the 
veteran's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2006).  No amount of additional 
notice or evidentiary development could alter the outcome of 
this case.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the veteran's claim is not 
subject to the provisions of the VCAA.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in connection with this matter.  This will be discussed in 
greater detail below. 

Pertinent law and regulations

Perfection of appeals

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2006); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2006).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy at 555.

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3) (West 2002). A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal. 38 C.F.R. § 20.303 (2006).

Analysis

Factual background

As was described in the Introduction, the RO issued a rating 
decision in October 2002 that denied the veteran's claims of 
entitlement to service connection for a back disability; 
hypertension; and heart disease.  In May 2003, the veteran 
filed a notice of disagreement as to the issue involving a 
back condition.  A SOC that addressed that issue was mailed 
to the veteran in August 2003.  The record does not contain a 
substantive appeal as to the issue of service connection for 
the lumbar spine disability.  Although the veteran filed a VA 
Form 9 in November 2003, that form did not mention the back 
disability.  

The November 2003 VA Form 9 did refer to hypertension and 
hypertensive heart disease secondary to hypertension.  The RO 
accepted the November 2002 VA Form 9 as a notice of 
disagreement as to the issues of entitlement to service 
connection for hypertension and heart disease.  In April 
2004, the RO issued a SOC which addressed hypertension and 
heart disease.  The record shows that no substantive appeal 
was filed regarding those two issues.  

Discussion

The Board finds that record shows that no substantive appeal 
has ever been filed as to the three issues here under 
consideration  Thus, an appeal has not been perfected as to 
the issues of entitlement to service connection for a lumbar 
spine disability, hypertension and heart disease.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  In this 
case, the veteran did not request any extension of time for 
filing a substantive appeal, and he has not demonstrated good 
cause for an untimely filing of a substantive appeal.

Because the veteran did not timely submit a substantive 
appeal as to these issues, the Board has no jurisdiction over 
the appeals as to those issues.  The appeals must therefore 
be dismissed.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see 
also Roy v. Brown, supra.  

Due process concerns

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first in 
stance without affording an appellant the right to present 
argument and evidence on those questions.

VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  See 
VAOPGCPREC 9-99.

In this case, the veteran has been amply informed of the 
necessity of filing a substantive appeal.  The Board observes 
that the veteran was informed of his right to appeal the RO's 
rating decision in a VA Form 4107 ["Your Rights to Appeal 
Our Decision"] which was mailed to him with the October 2002 
rating decision.  The veteran was also informed in letters 
attached to the August 2003 SOC and the April 2004 SOC of the 
need to file a substantive appeal within 60 days from the 
date of the letter.  He was provided with a substantive 
appeal form [VA Form 9] in each letter.

The veteran was also provided detailed notice of the Board's 
preliminary jurisdictional findings in a June 2006 letter 
from the Board, as well as his right to present evidence and 
testimony at a hearing regarding matter of to submit a 
substantive appeal.  As noted above, the veteran initially 
requested a hearing, but later withdrew the request. The 
veteran has not explained why a substantive appeal was not 
filed.  

Thus, the Board finds that the veteran was provided ample and 
clear notice of the need for filing a timely substantive 
appeal and was provided an opportunity to present evidence 
regarding his failure to submit a substantive appeal.

Conclusion

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds this case is one in which the law is 
dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeals 
are dismissed. 




ORDER

Entitlement to service connection for a lumbar spine 
condition is dismissed.

Entitlement to service connection for hypertension is 
dismissed.

Entitlement to service connection for a hypertensive heart 
condition is dismissed.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


